UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2218



ERIC D. SMITH,

                                              Plaintiff - Appellant,

          versus


WOODBOURNE CENTER, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
598-AMD)


Submitted:   December 16, 1999         Decided:     December 21, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Eric D. Smith, Appellant Pro Se. Stephen Michael Silvestri, Ray-
mond Charles Baldwin, MILES & STOCKBRIDGE, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric D. Smith appeals the district court’s order granting

summary judgment to the Defendant and dismissing his employment

discrimination claim as time-barred.    We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Smith v. Woodbourne Ctr., Inc., No. CA-99-598-AMD (D. Md. July 27,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court's order is dated July 26, 1999,
the district court's records show that it was entered on the docket
sheet on July 27, 1999. Pursuant to Rules 58 and 79(a) of the
Federal Rules of Civil Procedure, it is the date that the order was
physically entered on the docket sheet that we take as the
effective date of the district court's decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2